 

LOCK-UP AGREEMENT

 

This Lock-Up Agreement (this “Agreement’) is dated as of June 6, 2018, by and
between National Energy Services Reunited Corp., a corporation existing under
the laws of the British Virgin Islands (“NESR”) and SV3 Holdings PTE LTD, a
company incorporated in Singapore (“SV3”).

 

RECITALS

 

WHEREAS, NESR and SV3 entered into that Contribution Agreement on or about
November 12, 2017 (“Contribution Agreement”), pursuant to which SV3 would
exchange shares it held in Gulf Energy S.A.O.C. for shares in NESR at the time
of the consummation of NESR’s initial business combination (“NESR Closing”).

 

WHEREAS, NESR and SV3 wish to enter into this Agreement, upon shareholder
approval of the acquisition of Gulf Energy Services, S.A.O.C., to impose certain
restrictions on the transferability of shares and other interests in NESR
acquired by SV3 pursuant to the Contribution Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

AGREEMENT

 

1. Shares Subject to Lock Up. This Agreement shall apply to all 6,825,000 shares
of NESR acquired by SV3 under the Contribution Agreement and any other shares of
NESR held by SV3 or any of its subsidiaries or affiliates at any time prior to
the expiration of the Lock-Up Period (including those held as a result of, or
issuable upon, the conversion or exercise of options, warrants and other
securities convertible into, or exchangeable or exercisable for at any time or
upon the occurrence of any event or contingency and without regard to any
vesting or other conditions to which such securities may be subject), or
depositary receipts or depositary shares representing or evidencing, shares
(including, without limitation, any note or debt security convertible into or
exchangeable for shares), whether now owned or acquired by SV3 at a later time
prior to the expiration of the Lock-Up Period (collectively, the “Shares”).

 

2. Lock Up Terms. SV3 and NESR affirm that the Shares are subject to the
following restrictions (“Restrictions”):

 

The Shares will not be transferred, assigned or sold until the earlier of one
year after the NESR Closing and the date on which the closing price of NESR’s
ordinary shares equals or exceeds $12.00 per share (as adjusted for stock
splits, stock dividends, reorganizations and recapitalizations) for any 20
trading days within any 30- trading day period commencing 150 days after the
NESR Closing (the “Lock Up Period”). Notwithstanding the foregoing, these
transfer restrictions will be removed earlier if, after the NESR Closing, NESR
consummates a (i) liquidation, merger, stock exchange or other similar
transaction which results in all of NESR shareholders having the right to
exchange their ordinary shares for cash, securities or other property or (ii)
consolidation, merger or other change in the majority of NESR’s management team.

 

3. Permitted Transfers During the Lock-Up Period. During the above-referenced
Lock Up Period, SV3 will not be able to sell or transfer the Shares except, as
applicable: (a) to other holders of NESR shares as of the NESR Closing or to
NESR’s officers, directors and employees or to its own officers, directors,
members, employees and affiliates, (b) to relatives and trusts for estate
planning purposes, (c) by virtue of the laws of descent and distribution upon
death, (d) pursuant to a qualified domestic relations order, (e) by certain
pledges to secure obligations incurred in connection with purchases of NESR
securities, (f) by private sales made at or prior to the consummation of the
NESR Closing at prices no greater than the price at which the shares were
originally purchased or (g) to NESR for no value for cancellation in connection
with the NESR Closing, in each case (except for clause (g)) where the transferee
agrees to the Restrictions including that the transferees will not be entitled
to redeem such shares in connection with the NESR Closing or in connection with
a liquidation, but will retain all other rights as NESR shareholders, including,
without limitation, the right to vote their ordinary shares and the right to
receive cash dividends, if declared. If dividends are declared and payable in
ordinary shares, such dividends will also be subject to the Restrictions.

 

4. Miscellaneous. This Agreement will be governed by and construed in accordance
with the laws of the State of Texas and any dispute arising under this Agreement
shall be adjudicated in the State and/or Federal courts of the State of Texas.
Should any provisions of this Agreement be held by a court of law to be illegal,
invalid or unenforceable, the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired
thereby. This Agreement constitutes the entire agreement between the parties
relating to this subject matter and supersedes all prior or contemporaneous oral
or written agreements concerning such subject matter. This Agreement may only be
changed by mutual written agreement of the parties hereto. This Agreement may be
signed in one or more counterparts, each of which shall constitute an original
and all of which together shall constitute one and the same agreement.

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized representatives as of the date first written
above.

 

  COMPANY:   National Energy Services Reunited Corporation         By /s/Sherif
Foda   Name: Sherif Foda   Title: Director         SV3:   SV3 Holdings PTE LTD  
    By /s/Andrew Waite   Name: Andrew Waite   Title: Director

 



 

 



 